Order entered April 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-00066-CV

                     IN THE INTEREST OF A.B.P., A MINOR CHILD

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-52013-05

                                            ORDER
       On March 20, 2008, Jimmie Prindle, Jr. filed a petition to modify parent-child

relationship, seeking in part a decrease in the amount of his child support obligation with regards

to A.B.P., a minor child. On July 26 and 28, 2010, the trial court held a hearing on the suit to

modify parent-child relationship. On July 29, 2010, Presiding Judge Suzanne Wooten issued a

Memorandum that granted in part and denied in part Jimmie Prindle, Jr.’s requested

modification.   Specifically, the Memorandum reduced Jimmie Prindle, Jr.’s child support

obligation to $850 per month. On October 19, 2010, a visiting judge signed the Order in Suit to

Modify Parent-Child Relationship, which ordered Jimmie Prindle, Jr. to pay child support of

$850 per month.

       Thereafter, Jimmie Prindle, Jr. perfected an appeal to this Court. In his brief, Jimmie

Prindle, Jr. argues the trial court ordered an amount of child support that varied from child

support guidelines. In her response brief, Biborka Prindle argues the evidence supports a finding
by the trial court that Jimmie Prindle, Jr. was intentionally unemployed or underemployed with

earning potential to support ordered child support amount. Alternatively, Biborka Prindle argues

the evidence at trial supports a determination by the trial court that application of the guidelines

would be unjust or inappropriate under the circumstances, that a variance from the guidelines

was appropriate, and that a variance from the guidelines was in the best interest of A.B.P.

       The Texas Supreme Court has stated the following regarding the trial court’s obligations

when considering the issue of intentional underemployment:

       To facilitate appellate review and to encourage consistency in the exercise of this
       discretion across the state, the trial court must make a finding of intentional
       unemployment or underemployment and its decision to base child support on
       earnings potential rather than actual earnings must be supported by the record.

       Iliff v. Iliff, 339 S.W.3d 74, 82 (Tex. 2011).

       Furthermore, section 154.130(a) of the Texas Family Code provides the trial court shall

make findings required under section 154.130(b) if the amount of child support ordered by the

trial court varies from the amount computed by applying the percentage guidelines. However, the

record before this Court does not contain the findings required by the Texas Supreme Court in

Iliff or those required by the section 154.130 of the Texas Family Code.

       Accordingly, this Court REMANDS this case to the trial court for further proceedings.

On remand, we direct the trial court to:

       1) Make a finding in accordance with the Iliff opinion, including whether or not it found

Jimmie Prindle, Jr. to be intentionally unemployed or underemployed; and

       2) Make any other findings and recommendations the trial court deems appropriate

regarding the intentional unemployment or underemployment at issue.
         Further, this Court ORDERS the trial court to direct the trial court clerk to file a

supplemental clerk’s record containing the above described findings and conclusions with this

Court within THIRTY DAYS of the date of this order.

         The appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated when records that comply with our order are filed with the Clerk of this

Court.

                                                     /s/    DOUGLAS S. LANG
                                                            PRESIDING JUSTICE